— Appeal from an order of the Supreme Court, Oneida County (Patrick F. MacRae, J.), entered April 5, 2015. The order, inter alia, granted the motion of defendants Jeanette E. Zumpano and John S. Zumpano for summary judgment and dismissed the complaint against them.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on January 13, 2016,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Smith, J.P., Peradotto, Lindley, DeJoseph and Scudder, JJ.